DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 17-22 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the second dummy gate structure includes a second sidewall spacer formed on each sidewall surface of the second dummy-gate-structure body in an extension direction of the initial fin structure; forming a protective layer on both side surfaces of each second sidewall spacer and inner sidewall surfaces of the trench,” as recited in claim 1, “after forming the trench, forming an etch stop layer on top surfaces of the two fin structures on both sides of each first dummy gate structure of the plurality of first dummy gate structures, wherein: when forming the etch stop layer, a trench protective layer is formed on inner sidewall surfaces of the trench; and after forming the interlayer dielectric layer and the trench isolation layer, the interlayer dielectric layer is located on the etch stop layer, and the trench isolation layer is located on the trench protective layer,” as recited in claim 2, and “each first dummy gate structure of the plurality of first dummy gate structures includes a first dummy gate dielectric layer formed on the semiconductor substrate and covering a portion of top and sidewall surfaces of the fin structure, a first dummy gate electrode layer formed on the first dummy gate dielectric layer, and a first sidewall spacer formed on each side of the first dummy gate structure to cover 
Claims 3-13 and 17-22 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 19, 2021